ACCEPTED
                                                                                                      06-16-00019-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 8/12/2016 2:09:10 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                           FOR THE SIXTH COURT OF APPEALS
                                AT TEXARKANA, TEXAS
                                                                                 FILED IN
                                                                          6th COURT OF APPEALS
KEVIN BRYAN FARRAR                                   '                      TEXARKANA, TEXAS
          Appellant                                                       8/12/2016 2:09:10 PM
                                                                              DEBBIE AUTREY
                                                     '      CASE NO.              Clerk 06-16-
                                                                        06-16-00019-CR,
                                                            00020-CR, 06-16-00021-CR
V.                                                          TRIAL COURT NO. 41108-A,
                                                            41109-A, 40514-A

THE STATE OF TEXAS
           Appellee                                  '


                           MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANT=S RESPINSE TO COURT’S REQUEST

TO THE HONORABLE COURT OF APPEALS:

        NOW COMES, KEVIN FARRAR, the Appellant herein, and moves the Court for an

extension of time to file Appellant=s Response to Court’s Request in this cause, pursuant to Rules

38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would show

the Court as follows:

                                                I.

        The Appellant in this cause was convicted in the 188th District Court, Gregg County,

Texas in cause number 41109-A for the offense of Forgery Financial Instrument. On November

12, 2015, punishment was assessed at fifteen months in the Texas Department of Criminal

Justice- State Jail Division.

                                               II.

        The Clerk’s Record was filed on February 25, 2016 and the Reporter’s record was filed

on April 12, 2016. The Appellant=s Response to Court’s Request is due on or about August 19,

2016.
                                               III.

       The Appellant hereby requests an extension of time to file Appellant=s Response to

Court’s Request.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Response for the following good and sufficient

reasons:

           1. Staff vacation is scheduled the week of August 14, 2016.



       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Response to Court’s Request for an four (04) days, to August 23, 2016.



                                                            RESPECTFULLY SUBMITTED,



                                                            __/s/ Clement Dunn_______
                                                            Attorney for Appellant
                                                            140 E. Tyler Street, Suite 240
                                                            Longview, TX 75601
                                                            (903) 753-7071 Fax (903) 753-8783
                                                            State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 08-12-16


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS


KEVIN BRYAN FARRAR                                  '
          Appellant

                                                    '       CASE NO. 06-16-00019-CR, 06-16-
                                                            00020-CR, 06-16-00021-CR
V.                                                          TRIAL COURT NO. 41108-A,
                                                            41109-A, 40514-A

THE STATE OF TEXAS
           Appellee                                 '

                                            ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2016, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant’s

Response to Court’s Request. After consideration of the same, it is the opinion of the Court that

Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2016.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2016, at

               _____ o=clock_____.

       SIGNED:

                                                            _____________________________
                                                            JUDGE PRESIDING